Citation Nr: 1643922	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for bunionectomy residuals, hammertoe deformities, and pes planus of the right foot, rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative arthritis of the right knee with limitation of flexion, rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative arthritis of the left knee with limitation of flexion, rated as 10 percent disabling.

4.  Entitlement to an increased rating for bunionectomy residuals, hammertoe deformities, and pes planus of the left foot, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for chondromalacia patella of the left knee with limitation of motion, rated as 10 percent disabling, and to include the propriety of the severance of service connection effective June 1, 2010.

6.  Entitlement to an increased rating for scars of the bilateral feet, rated as noncompensable.

7.  Entitlement to service connection for depression with anxiety as secondary to the service-connected disability of bunionectomy residuals, hammertoe deformities, pes planus, right foot.

8.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to June 2001.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009; a statement of the case was issued in January 2010; and a substantive appeal was received in January 2010.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his January 2010 substantive appeal, the Veteran requested to testify at a Travel Board hearing.  The Veteran passed away but his surviving spouse was scheduled to testify at a May 2016 Hearing (VBMS, 3/18/16).  However, the notice was not sent to the appellant's power of attorney (The American Legion) and the appellant failed to report.  

The American Legion has submitted an October 2016 correspondence in which it stated that the appellant still wishes to testify.  Consequently, the Board finds that a remand is warranted so that the appellant can testify at a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a requested Travel Board hearing before a Veterans Law Judge.  The appellant should be notified of the date, time and place of such a hearing by letter mailed to her current address of record, with a copy to her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







